           Case 2:20-cv-00200-CB Document 73 Filed 05/29/20 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA
                               PITTSBURGH DIVISION

JASON ALTENHOFEN, DICKIE FOSTER,                )
GARY SLAID, AND NICHOLAS NIMMO                  )
Individually and For Others Similar Situated,   )
                                                )
                Plaintiff,                      )
                                                )
v.                                              )   Case No. 2:20-cv-200-DSC
                                                )
ENERGY TRANSFER PARTNERS, L.P.,                 )
                                                )
                Defendant.                      )
                                                )

    MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT PURSUANT
        TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(1), (2), (3) AND (6)

        Defendant Energy Transfer Operating, L.P. 1 (“Energy Transfer”), through its attorneys,

submit this Motion to Dismiss Plaintiffs’ First Amended Complaint Pursuant to Fed. R. Civ. P.

12(b)(1), (2), (3), and (6). 2

        In support of this Motion, Energy Transfer relies on the May 28, 2020 Declaration of K.

Pengal (attached hereto as Exhibit A and hereafter (“Frontier Dec.”)), the May 28, 2020

Declaration of Tracy Barnett (attached hereto as Exhibit B and hereafter (“Complete Field

Dec.”)), the May 28, 2020 Declaration of H. Sonneborn (attached hereto as Exhibit C and

hereafter (“Energy Transfer Dec.”)), the March 5, 2020 Declaration of M. Frye (attached hereto

as Exhibit D and hereafter (“Cleveland Integrity Dec.”)), the email correspondence of Andrew

Dunlap (attached hereto as Exhibit E and hereafter (“Email from A. Dunlap”)), the


1
        Energy Transfer Operating, L.P. is misidentified in the caption by its former name,
Energy Transfer Partners, L.P.
2
        A Motion to Compel Arbitration with respect to Altenhofen, Nimmo and Foster was filed
immediately after this Motion and should be considered only if the Court does not dismiss the
claims in the Amended Complaint. Otherwise, it is moot.
           Case 2:20-cv-00200-CB Document 73 Filed 05/29/20 Page 2 of 7




contemporaneously filed Brief in Support of Defendant’s Motion to Dismiss Plaintiffs’ First

Amended Complaint, and further states as follows:

   1. Plaintiffs Nimmo, Foster and Slaid did not work in Pennsylvania and thus this Court

lacks personal jurisdiction over their claims. (Ex. A, Frontier Dec. at ¶¶ 10, 19; Ex. B, Complete

Field Dec. at ¶ 8; Ex. E, Email from A. Dunlap). No employment relationship exists between

Energy Transfer and Plaintiffs. (Ex. C, Energy Transfer Dec. at ¶¶ 1-8).

   2. When a defendant raises the defense of the court's lack of personal jurisdiction, the

burden then falls upon the plaintiff to prove, either by sworn affidavits or other competent

evidence, that jurisdiction is proper, i.e., he must establish "with reasonable particularity

sufficient contacts between the defendant and the forum state." Mellon Bank (E.) PSFS, Nat.

Ass'n v. Farino, 960 F.2d 1217, 1223 (3d Cir. 1992) (citations omitted).

   3. “General jurisdiction over a foreign corporation, partnership or unincorporated entity

exists where its affiliations with the [forum] State are so continuous and systematic’ as to render

[it] essentially at home there.” Capital Suppression Co., LLC v. Kurant, No. CV 19-2759, 2019

WL 6910133, at *5 (E.D. Pa. Dec. 19, 2019) (citing Daimler AG v. Bauman, 571 U.S. 117, 119

(2014)).

   4. Energy Transfer is not subject to general personal jurisdiction in Pennsylvania because it

is not “essentially at home there.” Daimler, 571 U.S. at 119. Plaintiffs’ attempts to invoke

jurisdiction by stating “Energy Transfer Partners, L.P. is a Texas limited partnership and has

already been served with process. Energy Transfer performs substantial services in

Pennsylvania” are inadequate under binding law. (Doc. No. 69 at ¶ 30) (internal citation

removed) (emphasis added).      Daimler explicitly rejected the idea that a business could be

subjected to general personal jurisdiction in any state in which it had “continuous and systematic
            Case 2:20-cv-00200-CB Document 73 Filed 05/29/20 Page 3 of 7




contacts” or any state in which it engaged in a “substantial, continuous, and systematic course of

business” calling the idea “unacceptably grasping.” 571 U.S. at 138.

    5. Energy Transfer is not subject to specific personal jurisdiction with respect to a

nationwide FLSA claim for unpaid overtime or Nimmo, Foster, and/or Slaid’s claim under the

Ohio Acts for which they seek class certification under Fed. R. Civ. P. 23. In Bristol Myers, the

Supreme Court made clear that specific jurisdiction exists only where there is “an affiliation

between the forum and the underlying controversy, principally, [an] activity or an occurrence

that takes place in the forum State.” 137 S. Ct. 1773, 1781. Numerous federal courts have

applied this maxim to find that specific personal jurisdiction does not exist for out-of-state FLSA

claims asserted against a non-resident defendant because by definition, such claims do not arise

out of or relate to the defendant’s contacts with the forum state. 3 Similarly, courts have routinely

dismissed class action claims for alleged violations of non-forum statutes because such claims do

not arise out of or relate to any of the defendant’s contacts with the forum 4

    6. The Amended Complaint is subject to dismissal for lack of subject matter jurisdiction

pursuant to Fed. R. Civ. P. 12(b)(1) and Fed. R. Civ. P. 12(b)(6) because plaintiffs do not

establish Energy Transfer is their employer. The FLSA defines the federal courts’ jurisdiction to

hear FLSA cases by expressly limiting that jurisdiction to claims against “employers.” See 29

U.S.C. § 216(b). Plaintiffs do not allege enough facts to establish that Energy Transfer was their

employer.

    7. Under the Third Circuit’s joint employment test, for Energy Transfer to be deemed a joint

3
       E.g., Maclin v. Reliable Reports of Tex., Inc., 314 F. Supp. 3d 845, 850 (N.D. Ohio
2018); Szewczyk v. United Parcel Serv., Inc., 2019 WL 5423036, at *7 (E.D. Pa. Oct. 22, 2019);
Chavira v. OS Rest. Servs., LLC, 2019 WL 4769101, at *6 (D. Mass. Sept. 30, 2019); Pettenato
v. Beacon Health Options, Inc., 425 F. Supp. 3d 264, 279 (S.D.N.Y. 2019).
4
  Demaria v. Nissan North America, Inc., 2016 WL 374145 at *1 (N.D. Ill. Feb. 1, 2016);
Demedicis v. CVS Health Corp., 2017 WL 569157 (N.D. Ill. Feb. 13, 2017).
          Case 2:20-cv-00200-CB Document 73 Filed 05/29/20 Page 4 of 7




employer, evidence must be put forward demonstrating Energy Transfer’s (1) authority to hire

and fire; (2) authority to promulgate work rules and assignments and set conditions of

employment; (3) involvement in day-to-day employee supervision, including employee

discipline; and (4) the alleged employer's actual control of employee records. In re Enter. Rent-

A-Car Wage & Hour Employment Practices Litig., 683 F.3d 462, 469 (3d Cir. 2012). Plaintiffs

have put forward no non-conclusory allegations alleging any such facts. The reason for this is

obvious because, in fact, Energy Transfer did not set their pay, control their work, or otherwise

determine their conditions of employment. (Ex. C, Energy Transfer Dec. at ¶¶ 1-8).

   8. Plaintiffs also fail to state a plausible claim for unpaid overtime under the FLSA, PMWA,

and Ohio Acts. A plaintiff must do more than plead vague and generalized allegations asserting

failure to pay overtime. See Davis v. Abington Mem’l Hosp., 765 F.3d 236, 242–43 (3d Cir.

2014). Plaintiffs have wholly failed to “provide sufficient detail about the length and frequency

of [his] unpaid work to support a reasonable inference that [he] worked more than forty hours in

a given week.” Davis, 765 F.3d at 243 (quoting Nakahata, 723 F.3d at 201). Additionally,

Plaintiffs contend that the FLSA’s three-year statute of limitations should govern, as opposed to

the two-year limitations period. Plaintiffs’ single, conclusory statement mandates dismissal.

“[p]roof of willfulness must be far stronger, such as evidence that the defendant had previously

been investigated for FLSA violations, or evidence of a scheme by the employer to cover-up

FLSA violations.” Williams v. Md. Office Relocators, LLC, 485 F. Supp. 2d 616, 621 (D. Md.

2007).

   9. Slaid and Nimmo fail to allege facts showing their alleged claims fall within the statute of

limitations of the Ohio Acts. Under Ohio law a claim for unpaid wages must be commenced
          Case 2:20-cv-00200-CB Document 73 Filed 05/29/20 Page 5 of 7




within two years. 5 Slaid and Nimmo opted into this lawsuit on April 2 and 10, 2020. (Doc.

No.’s 36, 39). Accordingly, they may only assert claims accruing after April 2 and 10, 2018.

However, Slaid alleges he ceased work in July 2017 and Nimmo alleges he ceased work in

August 2017. (Doc. No. 69 at ¶¶ 16, 19). Thus, any claim under the Ohio Acts is time-barred

and must be dismissed.

    10. Energy Transfer moves for dismissal under Fed. R. Civ. P. 12(b)(3) because the Western

District of Pennsylvania is not the proper venue for this dispute to be heard. Under 28 U.S.C. §

1391(b), venue would be proper if this district were “a judicial district in which a substantial part

of the events or omissions giving rise to the claim occurred.” But no “substantial part” of the

events giving rise to any of the claims asserted by Altenhofen, Slaid, Nimmo, or Foster occurred

in this district. Slaid, Nimmo, and Foster only performed work in Ohio, Indiana, and Louisiana,

respectively. (Ex. A, Frontier Dec. at ¶¶ 10, 19; Ex. B, Complete Field Dec. at ¶ 8). Given the

location of events giving rise to the overtime claims—Ohio, Indiana, Louisiana, and a mere 10.5

miles in Pennsylvania—it can hardly be said that the W.D. of Pennsylvania has a substantial

relationship to this dispute. Id.; Cottman Transmission Systems, Inc. v. Martino, 36 F.3d 291,

294 (3d Cir.1994); Jenkins Brick Co. v. Bremer, 321 F.3d 1366, 1371 (11th Cir.2003).

    11. A proposed order is attached hereto for the convenience of the Court




5
        O. R. C . § 2305.11(A) (“[a]n action ... by an employee for the payment of unpaid
minimum wages, unpaid overtime compensation, or liquidated damages by reason of the
nonpayment of minimum wages or overtime compensation shall be commenced within two years
after the cause of action accrued.”).
Case 2:20-cv-00200-CB Document 73 Filed 05/29/20 Page 6 of 7




                           CHAMBERLAIN HRDLICKA
                            WHITE WILLIAMS & AUGHTRY

                            By: s/ Annette A. Idalski
                                Annette A. Idalski (pro hac vice)
                                Brian A. Smith (pro hac vice)
                                191 Peachtree Street, N.E., 46th floor
                                Atlanta, GA 30303-1747
                                Telephone: (404) 658-5386
                                Annette.idalski@chamberlainlaw.com
                                brian.smith@chamberlainlaw.com

                           SCHNADER HARRISON SEGAL & LEWIS
                           LLP
                               Keith A. Whitson
                               PA ID No. 69656
                               kwhitson@schnader.com
                               120 Fifth Avenue
                               Suite 2700
                               Pittsburgh, Pennsylvania 15222
                               Telephone: (412) 577-5200
                               Facsimile: (412) 765-5190

                                 Attorneys for Defendant
             Case 2:20-cv-00200-CB Document 73 Filed 05/29/20 Page 7 of 7




                             CERTIFICATE OF CONFERENCE

                This is to certify that on May 29, 2020, I conferred with Andrew Dunlap, counsel

for Plaintiffs regarding the substance of this Motion. While initially opposed, counsel have

agreed to confer further on June 2, 2020.


                                             By:    /s/ Annette A. Idalski


                                CERTIFICATE OF SERVICE

        This is to certify that on May 29, 2020, I served filed the foregoing with the Court’s

CM/ECF electronic filing system, which automatically generates notice and service upon all

counsel of record.


                                              By: /s/ Annette A. Idalski
3493430.v1
